         Case 1:20-cv-00966-EGS Document 13-1 Filed 08/06/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
 STEFANIA MAURIZI,                                    )
                                                      )
                 Plaintiff,                           )
                                                      )
         v.                                           )        Civil Action No. 20-0966 (EGS)
                                                      )
 U.S. DEPARTMENT OF STATE,                            )
                                                      )
                 Defendant.                           )
                                                      )

                              [PLAINTIFF’S PROPOSED] ORDER

        Upon consideration of the parties’ joint status report dated August 6, 2020, it is hereby

        ORDERED that Defendant U.S. Department of State (“State”), within 30 days of this

Order, review the remaining 318 “potentially responsive unclassified records” that it identified in

the Joint Status Report dated July 2, 2020, and, with respect to each record, as appropriate: (1)

produce the record to Plaintiff, or (2) make a valid claim that it is subject to a FOIA exemption,

or (3) inform Plaintiff that it is a non-responsive press clipping; and it is also

        ORDERED that State, within 30 days of this Order, identify to Plaintiff the number of

“potentially responsive unclassified retired records” referenced in the July 2, 2020, Joint Status

Report; and it is also

        ORDERED that the parties shall file another status report by September 11, 2020,

describing their progress and alerting the Court to any issue requiring judicial intervention.




                                                          UNITED STATES DISTRICT JUDGE
